ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, S.B.S., appeals from an order revoking his probation. We remanded this cause for the Circuit Court for Baldwin County to make written findings of fact as to the reasons it revoked the appellant’s probation. S.B.S. v. State, 675 So.2d 1340 (Ala.Cr. App.1994).
The trial court has complied with our directions and has filed its findings with this court. The court stated: “Defendant was subsequently arrested and convicted of DUI. Evidence was that he was speeding and registered .23% alcohol level.” The revocation of appellant’s probation is affirmed.
AFFIRMED.
All the Judges concur.